Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randolph Huis on 6/2/2022.

The application has been amended as follows: 
1. (Currently amended) A method for machining screwed-in brushes (2), the method comprising:
 providing a clamping device (3) for the brush (2), 
providing an abrasive sleeve (4) configured to abrade free bristle ends (5) of the brush (2) clamped in the clamping device (3), 
providing a stabilizing sleeve (38), including a clamp of the clamping device that is configured for the clamping of the brush (2), the clamp is arranged adjacent to a plug-in opening (44) of the stabilizing sleeve (38), through which the brush (2) is introducible by [[the]] a handle (37) thereof into the stabilizing sleeve (38), and the clamp comprises a clamping sleeve (43) that is movable relative to the stabilizing sleeve (38) into a clamping position by an adjusting force of an adjusting element (45), with the adjusting force being oriented into the clamping position, 
introducing the handle of the brush into the stabilizing sleeve (38) and supporting the handle therein and at least one holder for the stabilizing sleeve, wherein the stabilizing sleeve at a distal end thereof faces a set of bristles of the brush, 
clamping the brush (2) via moving the clamping sleeve (43) relative to the stabilizing sleeve (38) into the clamping position by the adjusting force of the adjusting element (45), and 
abrading free bristle ends (5) of the brush (2) with an abrasive sleeve (4).  
7. (Currently amended) A device (1) for machining screwed-in brushes (2), the device (1) comprising. at least one clamping device (3) for a brush (2), at least one abrasive sleeve (4) configured to abrade free bristle ends (5) of the brush (2) clamped in the at least one clamping device (3), and at least one stabilizing sleeve (38) with which a handle (37) of brush and at least one holder for the at least one stabilizing sleeve, wherein the at least one stabilizing sleeve at a distal end thereof faces a set of bristles of the brush, the at least one stabilizing sleeve (38) includes a clamp of the at least one clamping device that is configured for the clamping of the brush (2), the clamp is arranged adjacent to a plug-in opening (44) of the at least one stabilizing sleeve (38), through which the brush (2) is3Applicant: Zahoransky AGApplication No.: 16/641,729 introducible by the handle (37) thereof into the at least one stabilizing sleeve (38), and the clamp comprises a clamping sleeve (43) that is movable relative to one of  the at least one stabilizing sleeve (38) into a clamping position by an adjusting force of an adjusting element (45), with the adjusting force being oriented into the clamping position.  
8. (Currently Amended) The device as claimed in claim 7, wherein the at least one abrasive sleeve (4) is configured at least for receiving at least one set of bristles (6) of the brush (2), and at least one of the at least one clamping device (3) or the at least one abrasive sleeve (4), is configured to move in order to produce an abrasion movement for machining the free bristle ends (5) of the brush (2).  
9. (Currently Amended) The device (1) as claimed in claim 8, wherein at least one of the at least one clamping device (3) or the at least one abrasive sleeve (4) is (a) rotatable about a longitudinal center axis at least one abrasive sleeve (4), or the at least one clamping device (3), and (b) movable linearly with respect to the longitudinal center axis at least one abrasive sleeve (4), or the at least one clamping device (3).  
10. (Currently Amended) The device (1) as claimed in claim 9, further comprising a rotation drive (7) with which the at least one of the at least one abrasive sleeve (4) or the at least one clamping device (3) is set into rotation, and a linear drive (9) with which at least one of the at least one clamping device (3) or the at least one abrasive sleeve (4) is movable linearly or axially.  
13. (Currently Amended) The device (1) as claimed in claim 7, wherein there are at least two different abrasive sleeves of the at least one abrasive sleeves (4).  
18. (Currently Amended) The device (1) as claimed in claim 17, wherein between the at least one cross-sectional constriction (24) and an inner circumferential wall (25) of the abrasive sleeve (4), said inner circumferential wall being adjacent to the cross- sectional constriction (24), at least one oblique surface (26) is formed which connects the at least one cross-sectional constriction (24) and the inner circumferential wall (25) to each other.  
24. (Currently amended) The device (1) as claimed in claim 7, wherein the clamping device (3) comprises the at least one holder (39) for the at least one stabilizing sleeve (38), wherein the at least one stabilizing sleeve at [[a]]the distal end (40) thereof facing [[a]] the set of bristles (6) of the brush (2) in the use position has an outer bevel (41) which forms an encircling supporting surface for bristle filaments (42) of the brush (2), said bristle filaments being arranged proximally in the set of bristles (6).  
27. (Currently amended) The device (1) as claimed in claim 7, wherein the clamping sleeve (43) has at least one slot (43a), is arranged within the at least one stabilizing sleeve (38), or has the at least one slot and is arranged within the stabilizing sleeve, and the at least one stabilizing sleeve (38) has, in an interior thereof, a clamping bevel (46) for deforming the clamp, and the clamping bevel (46) is arranged adjacent to the plug-in opening (44) of the stabilizing sleeve (38).  
ALLOWANCE
Claims 1-24 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 7, the prior art of record  Sano (JP2014094129A) and Weihrauch (US5,653,628), is generally consistent with the claim limitations as described in the previous Office Action.  Sano and Weihrauch disclose methods and apparatuses for abrading brushes. Neither Sano or Weihrauch disclose a clamping device with the recited stabilizing sleeve, holder, and the adjusting element.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-6, 8-24, and 27-34 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723